Per Curiam:

The motions for leave to proceed further herein in forma pauperis are denied. The Court has examined the unprinted records submitted in support of the petitions for certiorari and finds that the attacks upon the action of the court below are without any substantial merit. For this-reason the petitions for writs of certiorari are denied, and the clerk is directed to *515enter the usual order with respect to the payment of costs already incurred, as provided in the order of October 29, 1926.
Mr. Elwood G. Hubert for petitioner.
No appearance for respondent.